Citation Nr: 1129861	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-09 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Sarah Anne Keefe, Attorney


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for hypertension.

This appeal was previously before the Board and the Board remanded the claim in March 2010 and January 2011 for additional development.  The case has been returned to the Board for further appellate consideration.  


FINDING OF FACT

Hypertension was not shown in service or for approximately 10 years thereafter, and the preponderance of the competent and probative evidence indicates that the Veteran's current hypertension is not related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a June 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in February 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post service VA and private treatment reports, and VA examination reports.  The Board also notes that the remand instructions were substantially complied with.  In this regard, VA treatment records dating from June to November 2010 were obtained and a VA medical opinion was obtained in February 2011.  Accordingly, there is no prejudice to the Veteran by deciding the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.  

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As an initial matter, the Board notes that the Veteran does not contend, and the evidence does not show, that his hypertension arose during service.  In this regard, his service treatment records are negative for any complaints, findings, or treatment with regard to hypertension, and the Veteran's heart and vascular system were evaluated as normal during the September 1969 separation examination.  

The Veteran claims entitlement to service connection for hypertension as being due to service-connected diabetes mellitus.  A review of the claims file shows that the Veteran is service connected for the latter disability.


Private treatment records reveal an assessment of hypertension in May 1989 and 
of diabetes mellitus in 1993.  A medical form created by the Veteran's then representative was completed by a private physician's assistant in January 2006.  The clinician indicated that the Veteran reported a history of hypertension and diabetes mellitus since 1987.  In the portion of the form concerning complications, the clinician initially checked the box indicating no complications, but crossed it out and then checked the boxes indicating that the Veteran had visual, neurological, and cardiovascular complications.  After a physical examination, the Veteran was assessed with hypertension, diabetes mellitus, and erectile dysfunction. 

An identical medical form was completed by a private physician in February 2006.  The physician indicated that the Veteran had complications, but did not check any specific box (visual, neurological, cardiovascular, renal, or other).  He did write in erectile dysfunction next to the "other" box.  In a section titled "Physician's remarks (include date of each diagnosis for diabetes and any secondary conditions)" the examiner indicated type 2 diabetes mellitus in 1993 and erectile dysfunction in 1999.  On the second page of the form, the physician indicated that the Veteran's diabetes was diagnosed in 1993 and that erectile dysfunction is secondary to diabetes and hyperlipidemia.  He discussed the treatment for erectile dysfunction.  The final sentence on the form was "[a]lso has complications of hypertension."  

Recent VA treatment records dating since March 2006 include hypertension among the Veteran's ongoing diagnoses. 

During a May 2006 VA diabetes examination, the Veteran recalled that his hypertension was diagnosed at around the same time that his diabetes was diagnosed, in about 1993.  After a physical examination, the diagnoses included hypertension, which the examining physician indicated was not caused by diabetes mellitus.

The Veteran was provided a VA hypertension examination in June 2010, during which the claims file was reviewed.  The Veteran reported that his hypertension onset was in the late 1980s or early 1990s and he stated that his hypertension and diabetes mellitus began at the same time.  After a physical examination, the diagnoses included hypertension.  The examiner opined that hypertension is not caused by or aggravated by the service-connected diabetes.  The examiner's explained that in August 1989 the Veteran's private physician documents a diagnosis of hypertension and then in June 1993 he diagnosed diabetes mellitus.  The examiner noted that the Veteran had previously reported an onset of diabetes mellitus in 1993 and hypertension around the same time.  The examiner also noted the January 2006 medical statement from a physician's assistant indicating that hypertension and diabetes had simultaneous onset in 1987.  However, the VA examiner stated that the original documentation in 1989 and 1993 by the Veteran's treating physician clearly documents the onset of hypertension and diabetes mellitus.

Pursuant to the Board's January 2011 remand, an addendum to the June 2010 VA examination was provided in February 2011 by a physician, a Chief of VA Compensation and Pension service for that facility.  The physician stated that he reviewed the claims file and the report of the June 2010 VA examination.  The physician stated that diabetes does not cause hypertension.  He also explained that there is no evidence in the Veteran's medical record to indicate that his hypertension had been permanently worsened by his service-connected diabetes.  

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.

Initially, the Board observes that the Veteran does not contend and the evidence does not suggest that his hypertension arose in or is related to service, or that hypertension arose within one year following discharge from service.  Thus, service connection on a direct or presumptive basis is not warranted. 

Rather, the Veteran contends that service connection for hypertension is warranted as secondary to his service-connected diabetes.  Upon review, however, the Board finds that service connection for hypertension is not warranted on a secondary basis.  

The Board notes that the medical form completed by a physician assistant in January 2006 checked off the box mentioning cardiovascular complications of diabetes and subsequently in the form provided a diagnosis of hypertension.  However, the physician assistant did not discuss whether the hypertension was caused or aggravated by diabetes.  Further, the opinion appears to be based, in part, on the premise that hypertension and diabetes were both diagnosed in 1987.  However, the treatment records from the Veteran's physician dating from 1988 to 2002 show hypertension diagnosed in 1989 and diabetes not diagnosed until 1993.  Such information corresponds with the information contained on the medical form completed by the physician in February 2006.  Thus, the Board concludes that the medical form completed by the physician assistant in January 2006 is not consistent with the other evidence of record as is entitled to less probative weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The medical form completed by the physician in February 2006 provided a diagnosis of type 2 diabetes mellitus and after indicating that the Veteran had erectile dysfunction as secondary to the diabetes also noted that the Veteran "has complications of hypertension."  As the remainder of information on the form made no reference to hypertension being a complication of diabetes, the physician's intent regarding his final statement concerning hypertension is unclear.  Indeed, the physician specifically listed only erectile dysfunction in the portion of the form identifying the dates of diagnosis of complications.  The information contained on the rest of the form is somewhat inconsistent with the last statement on the form pertaining to hypertension, and there was no discussion concerning whether the hypertension was caused or aggravated by the Veteran's diabetes.  Accordingly, less probative weight is assigned to this evidence.  

The only medical opinions of record to specifically address whether the Veteran's hypertension was caused by or is aggravated by the Veteran's service-connected diabetes are the VA examination reports.  The May 2006 examining physician indicated that the Veteran's hypertension was not caused by diabetes mellitus.  Further, the June 2010 VA examiner opined that hypertension is not caused by or aggravated by the service-connected diabetes, and provided a rationale as to why the hypertension was not caused by the diabetes mellitus.  Such opinion is entitled to greater probative weight with respect to whether the Veteran's hypertension was caused by diabetes.  Further, in February 2011, a VA chief physician stated that diabetes does not cause hypertension and explained that there is no evidence in the Veteran's medical record to indicate that his hypertension had been permanently worsened by his service-connected diabetes.  The opinion was formulated after review of the claims file and is entitled to greatest probative weight. 

To the extent the Veteran contends that his hypertension is related to his service-connected diabetes mellitus, he is not, as a layperson, qualified to render a medical diagnosis or medical opinion concerning the existence of hypertension or the etiology thereof.  In this regard, medical testing is required to establish the presence of hypertension and medical expertise is required to determine the etiology of such.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The most probative medical opinions of record fail to link such hypertension to the service-connected diabetes mellitus.  The Board finds the VA examiners' opinions to be more probative than the Veteran's lay assertions as to the etiology of his hypertension. 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against a finding of service connection for hypertension on a direct, presumptive, or secondary basis.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


